DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-5, and 12-15 are pending in the current application.
Claims 12-15 are withdrawn from consideration in the current application.
Claim 1 is amended in the current application.
Claims 2 and 6-11 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed on July 15, 2022 have been fully considered.
Applicant argues that the present claims are distinct from US 10319801 B2, and therefore, Applicant requests withdrawal of the nonstatutory double patenting rejections set forth in the previous office action.
This argument is not persuasive for the following reasons.  The nonstatutory double patenting rejections set forth in the previous office action are updated to reflect the present claim amendments.  The present claim amendments do not distinguish the present claims in a manner sufficient to overcome the prima facie case of obviousness established by US 10319801 B2 in view of Jung et al. (WO 2017/135651 A1).
Applicant argues that Lee does not teach or suggest the new amendments to claim 1 of a protective film that is entirely continuous and has a same thickness to correspond to an entirety of the display panel, where the protective film is provided as one integral body.
This is not persuasive for the following reasons.  New grounds of rejection have been established below as necessitated by the present claim amendments.  Jung is newly applied.  Jung in combination with Ha establishes a prima facie case of obviousness over the presently claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10319801 B2 in view of Jung et al. (WO 2017/135651 A1, herein US 2019/0061318 A1 utilized as English language equivalent for all citations).
Regarding Claims 1, 4, and 5, US 10319801 B2 claims a flexible display device comprising a display panel including a flexible area (display area) and a non-flexible area (non-display area), and having one surface and another surface opposite to the one surface; a protective film attached to the one surface of the display panel; a first adhesive layer having a first storage modulus interposed between the flexible area and the protective film; a second adhesive layer having a second storage modulus interposed between the non-flexible area and the protective film; a display unit located in the flexible area; and a display pad located in the non-flexible area (US 10319801 B2, Claim 1).  US 10319801 B2 claims the first storage modulus in the flexible display area is less (more flexible) than the second storage modulus in the non-flexible area (US 10319801 B2, Claim 2).  US 10319801 B2 claims the first and second adhesive layers form one layer (one integrally formed body) (US 10319801 B2, Claim 4)
US 10319801 B2 remains silent regarding the protective film being entirely continuous and having a same thickness to correspond to the entire display panel that is integrally provided as one body; and remains silent regarding the first and second adhesive layers including adhesive materials selected from the group consisting of silicone, urethane, acryl, and natural rubber, and remains silent regarding the first and second adhesive layers being integrally provided as one body.
Jung, however, teaches a foldable (flexible) display device (apparatus) comprising a display panel with a display area and a non-display area (Jung, [0087]-[0089], [0099], Figs 3A, 4, 14C).  Jung teaches the display panel is a flexible display layer having a one surface and another surface opposite to the one surface, where a protection film is disposed on one surface of the flexible display layer (Jung, [0090]-[0104], Figs 4, 14C).  Jung teaches a first adhesive member having a first modulus (equivalent to the claimed second adhesive layer and second storage modulus) that is interposed between the flexible display layer and the protection film, a second adhesive member having a second modulus (equivalent to the claimed first adhesive layer and first storage modulus) that is interposed between the flexible display layer and the protection film, and where the second modulus (smaller than 5x105 Pa; < 0.5 MPa) is less than the first modulus (equal to or greater 5x105 Pa; ≥ 0.5 MPa) (Jung, [0092]-[0093], [0100]-[0104], [0120]-[0122], Fig 4).  Jung teaches the first and second adhesive members can be applied to form a single layer (i.e. integrally provided as one body), where the different modulus characteristics can be achieved by adjusting monomer composition, initiator content, molecular weight, or reaction temperature material; the materials used to form the single adhesive layer includes (meth)acrylate-based copolymers (acryl materials) (Jung, [0092]-[0094], [0192]).  Jung depicts (see Figs 4 and 14C below) that the protection film 408 / 1409 is continuous and has a same thickness to correspond to an entirety of the flexible display layer 406 / 1407 (Jung, [0168]-[0169], Figs 4, 14C).
Since US 10319801 B2 and Jung both disclose flexible displays comprising an adhesive layer and a protective layer, it would have been obvious to one of ordinary skill in the art to have utilized Jung’s protection layer as US 10319801 B2’s protective film and Jung’s adhesive materials to form US 10319801 B2’s adhesive layers to yield a display device that exhibits excellent deformation characteristics and excellent impact-resistance as taught by Jung (Jung, [0006]-[0007]).
Regarding Claim 3, US 10319801 B2 claims at room temperature the first storage modulus is 1 MPa or less, and the second storage modulus is 10 MPa or more (US 10319801 B2, Claim 3).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2017/135651 A1, herein US 2019/0061318 A1 utilized as English language equivalent for all citations) in view of Ha et al. (US 2011/0149211 A1).
Regarding Claim 1, Jung teaches a foldable (flexible) display device (apparatus) 300 / 400 / 1450 comprising a display panel with a display area 301+A+B+A and a non-display area 303+304+305+306 / 1411+1412+1413 (Jung, [0087]-[0089], [0099], Figs 3A, 4, 14C).  Jung teaches the display panel is a flexible display layer 406 / 1407 having a one surface and another surface opposite to the one surface, where a protection film 408 / 1409 is disposed on one surface of the flexible display layer 406 / 1407 (Jung, [0090]-[0104], Figs 4, 14C).  Jung teaches a first adhesive member 4091 having a first modulus (equivalent to the claimed second adhesive layer and second storage modulus) that is interposed between the flexible display layer 406 and the protection film 408, a second adhesive member 4092 having a second modulus (equivalent to the claimed first adhesive layer and first storage modulus) that is interposed between the flexible display layer 406 and the protection film 408, and where the second modulus (smaller than 5x105 Pa; < 0.5 MPa) is less than the first modulus (equal to or greater 5x105 Pa; ≥ 0.5 MPa) (Jung, [0092]-[0093], [0100]-[0104], [0120]-[0122], Fig 4).  Jung teaches the first and second adhesive members can be applied to form a single layer (i.e. integrally provided as one body), where the different modulus characteristics can be achieved by adjusting monomer composition, initiator content, molecular weight, or reaction temperature material; the materials used to form the single adhesive layer includes (meth)acrylate-based copolymers (acryl materials) (Jung, [0092]-[0094], [0192]).  Jung depicts that the protection film 408 / 1409 is continuous and has a same thickness to correspond to an entirety of the flexible display layer 406 / 1407 (Jung, [0168]-[0169], Figs 4, 14C).

    PNG
    media_image1.png
    595
    604
    media_image1.png
    Greyscale
 
Jung – Figure 3A (annotated)

    PNG
    media_image2.png
    451
    551
    media_image2.png
    Greyscale

Jung – Figure 4

    PNG
    media_image3.png
    611
    644
    media_image3.png
    Greyscale

Jung – Figure 14C (annotated)
Jung discusses controlling modulus characteristics of the first and second adhesive members in a single layer, but remains silent regarding specifically measuring storage modulus.
Ha, however, teaches optically clear adhesives for display devices that can be selectively cured and patterned to control the adhesive storage modulus properties (Ha, [0012]-[0016], [0023]-[0031]).  Ha teaches the adhesives can be patterned in a single plane that possesses soft areas having storage modulus at 30oC of preferably 0.1-1 MPa and hard areas having storage modulus at 30oC of preferably 1-50 MPa (Ha, [0023]-[0028]).  Ha also teaches the areas can be formed to have continuous widths that may be controlled to be equal to or different from each other as needed (Ha, [0029]).
Since Jung and Ha both disclose adhesives for display devices comprising regions exhibiting different moduli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered and measured storage modulus properties of Jung’s first and second adhesive members to ascertain and effectively inhibit susceptibility of failure, problems with durability, shrinkage and expansion rates, problems that pertain to light transmission uniformity, reduction of durability, and reduction of adhesion properties as taught by Ha (Ha, [0023]-[0028]).
Regarding Claim 3, modified Jung teaches the second adhesive member (first adhesive region/layer) has storage modulus at 30oC of preferably 0.1-1 MPa in a display area (folding area) to effectively inhibit shrinkage and expansion while maintaining excellent durability and adhesion; and the first adhesive member (second adhesive region/layer) has storage modulus at 30oC of preferably 1-50 MPa in a non-display area (non-bending area) to prevent lowering of durability and adhesion caused by dimensional change (Jung, [0090]-[0094], Ha, [0023]-[0031]).  Modified Jung’s storage modulus ranges are completely encompassed within the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 4, modified Jung teaches the first and second adhesive members can be applied to form a single layer (i.e. integrally provided as one body) (Jung, [0092]-[0094], [0192]).
Regarding Claim 5, modified Jung teaches the foldable (flexible) display device (apparatus) 300 / 400 / 1450 comprises the display panel with the display area/unit 301+A+B+A and the non-display area 303+304+305+306 / 1411+1412+1413, where the non-display area comprises electronic components such as 303+304+305+306 (i.e. a pad unit) (Jung, [0087]-[0089], Fig 3A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782